DETAILED ACTION
Regarding Claims 10-11, 19-20. Withdrawn
Claim Objections
Previous objections are withdrawn in view of the Applicant’s amendment filed on 02/12/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al., US-PGPUB 2012/0245439 (hereinafter Andre) in view of Kanderian, US-PGPUB 2007/0173761 (hereinafter Kanderian) and Biondi, US-PGPUB 2012/0095304 (hereinafter Biondi)

          Regarding Claims 1 and 12. Andre discloses providing health-monitoring alarm management (Abstract; Paragraph [0029], wearable with processor and memory), comprising: detecting at least one vital sign signal using a wearable sensor device (Paragraph [0025], usage of multiple sensors to monitor various human status parameters), wherein the wearable sensor device monitors a plurality of vital sign signals continuously (Paragraph [0019], continuously collecting physiological data from multiple sensors): applying a moving window of a predetermined number of samples to Paragraph [0123], windowing; Paragraph [0180], [0186], moving average; Note: moving window is nothing more than sampling in a particular range that changes, and moving average also involves sampling in a particular range that changes, but goes one step further of averaging those sampled data), and determining a statistical boundary comprising a lower threshold and an upper threshold (Paragraph [0188], adaptive threshold; acceptable range of widths), 

and managing an alarm mechanism of the wearable sensor device using the at least one vital sign signal by adapting vital sign alarm thresholds to provide dynamically customized alarm thresholds for the patient (Paragraph [0103]; Paragraph [0188], adaptive threshold; Paragraph [0205]),

Andre further discloses processing the collected data, which includes averaging, subtracting, summing, multiplying etc., to obtain higher quality signals (Paragraph [0171]) as well as using adaptive height and/or width to eliminate unwanted signals, that is based on a percentage of the moving average of previous measurements (Paragraph [0180]; [0186])

Andre does not disclose removing artifacts using statistical filtering, wherein statistical filtering includes using a moving window of a predetermined number of samples of the at least one vital sign signal to determine a statistical boundary comprising a lower limit and an upper limit and comparing a current sample to the statistical boundary, wherein 

Biondi discloses triggering an alarm based on the standard deviation, which determines the width above and below the moving average (Paragraphs [0030]-[0031]; Abstract; Figs. 1-9), 

Kanderian discloses wherein if the current sample is determined to be within the statistical boundaries, the current sample value is not modified and the sample number is incremented (Paragraph [0255], sample within the boundaries are not replaced with mean value; Paragraph [0279], incrementing the counter in the sensor signal processing), and if the current sample is not determined to be within the statistical boundaries, the current sample value is determined to be an outlier and is replaced with the previously determined mean value and the sample number is incremented (Paragraph [0255]; sample outside the boundaries are replaced with mean value; Paragraph [0279], incrementing the counter)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Biondi and Kanderian in Andre and remove artifacts using statistical filtering, wherein statistical filtering includes using a moving 

          Regarding Claims 5 and 16.  Andre discloses applying the moving window of a predetermined number of samples to a current sample of the at least one vital sign signal to provide a real positive array (Paragraph [0180], [0186], moving average), determining whether the predetermined number of samples of the real positive array are greater than or equal (Claims 6 and 17: within a predetermined boundary) to a predetermined upper threshold; and in response to the predetermined number of samples being greater than or equal to the predetermined upper threshold, sounding an alarm (Paragraph [0103], wherein high lactate level denotes a condition which is above certain preset limit)

Claims 2-4, 8-9, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andre, US-PGPUB 2012/0245439 in views of Kanderian, US-PGPUB , as applied to Claims 1 and 12 above, and further in view of Sayal, US Pat No. 7,529,790 (hereinafter Sayal)

          Regarding Claims 2 and 13. Andre discloses filtering the at least one vital sign signal using a statistical filtration mechanism, wherein the statistical filtration mechanism applies a moving window of a predetermined number of samples to a current sample of the at least one vital sign signal to provide a real positive array (Paragraph [0180]), and determining a mean value (Paragraph [0186], moving average) 

Andre does not discloses determining a standard deviation value using the real positive array.

Sayal discloses using moving window to determine mean and standard deviation (Col. 3, lines 3-47; Abstract).

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Sayal in Andre and use moving window to determine mean and standard deviation, so as to accurately determine the condition of a person and timely provide the necessary alarm. 

          Regarding Claims 3, 8-9, 14 and 18. Andre disclose determining a statistical boundary comprising a lower threshold and an upper threshold, wherein the lower Paragraph [0188], adaptive threshold)

The modified Andre does not disclose determining a statistical boundary using the mean value, standard deviation value, and a coefficient parameter.

Sayal discloses using determining a statistical boundary using the mean value, standard deviation value, and a coefficient parameter (Col. 3, lines 3-47).

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Sayal in the modified Andre and determine a statistical boundary using the mean value, standard deviation value, and a coefficient parameter, so as to accurately determine the condition of a person and timely provide the necessary alarm. 

          Regarding Claims 4 and 15.  Andre discloses determining whether the current sample is within the statistical boundary and outside the statistical boundary (Paragraph [0103], wherein high lactate level denotes a condition which is above certain preset limit); 

The modified Andre does not disclose in response to the current sample being outside the statistical boundary, labeling the current sample as an artifact and replacing the current sample with the mean value.

Kanderian discloses in response to the current sample being outside the statistical boundary, labeling the current sample as an artifact and replacing the current sample with the mean value (Paragraph [0255])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kanderian in the modified Andre and in response to the current sample being outside the statistical boundary, label the current sample as an artifact and replace the current sample with the mean value, so as to reduce the noise.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andre et al., US-PGPUB 2012/0245439 in views of Kanderian, US-PGPUB 2007/0173761, Biondi, US-PGPUB 2012/0095304 and Sayal, US Pat No. 7,529,790 as applied to Claim 6 above, and further in view of Mikoshiba et al., US-PGPUB 2016/0242672 (hereinafter Mikoshiba)

          Regarding Claim 7. The modified Andre does not disclose the lower threshold and the upper threshold of the predetermined boundary are selected based upon a type of the at least one vital sign signal.

Mikoshiba discloses threshold values varies according to the type of vital signal (Paragraph [0217])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Mikoshiba in the modified Andre and select the lower threshold and the upper threshold of the predetermined boundary based upon a type of the at least one vital sign signal, so as to accurately determine the condition of a person and timely provide the necessary alarm. 

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
7.       In Response, the Examiner respectfully disagrees. The claimed “moving window” is nothing more than changes in the range of data points. Moving average, meanwhile, also uses changes in the range of data points, and the mathematical operation of averaging, is just being performed afterwards on these data points. The Applicant is erroneously focusing on the mathematical operation of averaging and its result without looking at the data points themselves that are involved. Biondi, meanwhile, uses these range of data points with respect to averaging to determine the alarm limits, as shown above in the rejection. As such, Andre in combination with Biondi, discloses as claimed. 
          Furthermore, Andre discloses adaptively varying the claimed threshold (Paragraphs [0186]; [0188]; [0205]), as claimed. Note that the claimed threshold have no relations to most of the limitations, in particular to the limits with the amendment. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HYUN D PARK/Primary Examiner, Art Unit 2865